PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/800,394
Filing Date: 15 Jul 2015
Appellant(s): MILLER et al.



__________________
Mollie M. Smith 
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 4/23/2021 appealing from the office action mailed 11/12/2020. 
(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 11/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument 
Appellant arguments filed 4/23/2021 have been fully considered but they are not persuasive with respect to 35 USC 101. The rejections are maintained. 

	Appellant argues on page 9:
	Appellant does not concede that the claims recite a mental process or a certain method of organizing human activity as alleged by the examiner.
	Examiner respectfully disagrees. 
	Claim 1 is directed to receiving plurality of meeting location values with respect to time frames and sensors, generating one or more location clusters, determining the data contains a deficient meeting location value, determining probable meeting location based on the cluster density, providing the probable meeting location values or representation thereof to the user. Claim 10 is directed to obtaining calendar data, receiving location values by way of sensors and time frames, generating location clusters, receiving a request for probable meeting locations, selecting a location cluster based on analysis, and displaying location values to populate a field. Claim 16 is 
The steps of the claimed inventions relate to the judicial recognized concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.
Given a real world example, a user is able to determine a location of a meeting without the use of computer. A user can determined a meeting location value lacks context to a physical location and then determine the meeting location (i.e. asking someone, looking at other calendar data, etc.). 
The claims also deal with meetings and calendars of users which falls under the abstract idea grouping of certain methods of organizing human activity (i.e. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
The mere nominal recitations of generic computer components (e.g. processor, sensors, computer storage media, server device, non-transitory computer storage medium, etc.)  does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Appellant argues on page 9-13 that the claimed invention provides a technical solution to a technical problem and is analogous to the court case of DDR Holdings. Appellant further stated on page 11:

    PNG
    media_image2.png
    238
    735
    media_image2.png
    Greyscale

Examiner respectfully disagrees. 
With respect to ¶0001-0002, the paragraphs address the business problem of determining meeting locations. This is a business problem and not a technical problem. There is no technical aspect to trying to determine meeting locations (i.e. determining meeting locations can be done without the use of a computer). In addition, it clearly states from the court case in DDR that this challenge is particular to the internet. This is not the case with Appellants’ invention. Appellants’ invention deals meetings and meeting locations which does not deal with the internet or retaining website visitors. DDR holdings and the Appellants’ invention are not analogous.  

Appellant argues on page 14-15:
As explained in the 2019 PEG, "an additional element ... may have integrated the exception into a practical application [if] an additional element reflects an improvement in the functioning of a computer…" As further stated in the MPEP, "In determining patent eligibility, examiners should consider whether the claim 'purport(s) to improve the functioning of the computer itself" or "any other technology or technical field.'"  As described above, the claims enable a computer to determine an objective location (e.g., a specific physical location) when only a subjective (or deficient/ambiguous) location (e.g., "my favorite coffee shop") is provided. This is an improvement to the functioning of the computer, because a computer conventionally cannot use a subjective location value, as described in at least paragraphs 0001, 0002, and 0017 of the as filed in the specification.
Examiner respectfully disagrees. 
Determining meeting locations can be done without the use of a computer, the claimed invention merely uses generic computer components (e.g. processor, sensors, computer storage media, server device, non-transitory computer storage medium, etc.) as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 
In addition, the claimed invention is merely automating a manual process of determining a meeting location for a meeting if the meeting location is not known. This does not show an improvement in computer functionality. 
Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or 

Appellant argues on page 16-17:
The claims improve technologies in the marketplace.
Examiner respectfully disagrees
With respect to ¶0001-0002, the paragraphs address the business problem of determining meeting locations. This is a business problem and not a technical problem. There is no technical aspect to trying to determine meeting locations (i.e. determining meeting locations can be done without the use of a computer). Determining meeting locations can be done without the use of a computer. 

Appellant argues on page 17:
The claims improve a technology by generating new data. The claimed invention generates new data in the form of a computer-usable location value, which the MPEP states is indicative of an improvement to existing technology
Examiner respectfully disagrees. 
Determining whether a claimed invention generates new data is not part of the 35 USC 101 2019 patent eligibility guidelines. In addition, the claimed invention does not generate new data. The claimed invention merely is looking up a location value if the provided location value is lacking with respect to a physical location. This is equivalent 

Appellant argues on page 18-21:
The claims recite "significantly more" than the alleged abstract idea because they recite an unconventional arrangement of elements.
The examiner failed to establish that the combination of additional elements is well-understood, routine, or conventional.
Examiner respectfully disagrees. 
The claimed invention merely uses generic computer components (e.g. processor, sensors, computer storage media, server device, non-transitory computer storage medium, etc.) as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)).
In addition, the Appellant’s specification clearly states a generic purpose computer which is not an unconventional arrangement of elements. When looking at the additional elements in combination, the Appellant’s specification merely states a general purpose computer as seen in ¶0072. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05
These additional elements amount to no more than mere instructions to implement the idea on a computer and recitation of generic computer structure that serves to perform generic computer functions. 


    PNG
    media_image3.png
    499
    776
    media_image3.png
    Greyscale


Appellant argues on page 22:
The examiner failed to satisfy the requirements of the Berkheimer Memorandum.
Examiner respectfully disagrees. 
Examiner did not used the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of well understood, routine, or conventional   but rather in the manner of "apply it.” The Berkheimer memo and the “apply it” standard are separate. 


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:

/ALAN S MILLER/Primary Examiner, Art Unit 3683
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.